EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald Black on February 22, 2021.

The application has been amended as follows: 

Claims 8-9, 11-14, 22, 24-28, and 31 are hereby cancelled.
Claims 17-21 are amended so that each claim depends from independent claim 15.
Claims 1-7, 15, 17-21, 29, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. The instant method differs from known prior art in execution. The structural features are known from the prior art and the method of utilizing a bevel indicator to rotate a bevel of a needle after insertion is known (see Tal et al. cited herein at Paragraph [0046]). The insertion of a needle through the skin is more easily performed with the bevel facing upward, however, Tal et al. provides the benefit of rotating the needle to a downward facing bevel orientation so as to prevent injury to the vessel wall in which the bevel is located. The independent claims require the device to be used for the insertion of fluid under the skin of the patient and is restricted to being used for allergy testing. The prior art with respect to such a method relies upon relatively short cannula lengths and perpendicular or acute angle insertion to insert the allergen for testing. The motivations provided by Tal et al. and the like .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JUSTIN L ZAMORY/Examiner, Art Unit 3783           

/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783